Case 7:20-cv-00206-JPJ-PMS Document 11 Filed 05/20/20 Page 1 of 3 Pageid#: 65
                                                          'JK'gM': Y FICE U.:.DIST,COtlRT
                                                                  AT ROANOKE,VA
                                                                        FILED
    ForClcrk'sOftk eUsc
   Judge        Rec'd              ***AM ENDED COM PL-M NT***                                  MAt 2p 2222
                                                                                           2UL    .   y           RK
                                   IN THE UNITED STATES DISTRICT                          BY:         l
                                   CO URT FO R THE W ESTERN DISTICT                                    C M
                                   O F VIRG INIA

     Forusebyinmatesfilinga complaintunderCIVILRIGHTS ACT,42 U.S.C.j1983 or
     BIVENS v.SlX UNKNOW N NAM ED A GENTS OF FED.BUREA U O F NA RCOTICS,403
     U.S.C.9388(1971)                                    '
 lntell-
       'I.ykllen                                                              1865110
     Plaintifffullnam e                                                             Inm ate No.
                                                     clvlL Acrlo N No . 7:20-cv-00206

                                  CO V     (y.
                                             <% 'YD jCw             (        * <      ,    g                éyc ygR g S
       e endantts fullnamets)
 9.cc-.tgtvo-nucws r-vsw czîw cslouAt czxlec)jlk
*************A***&*********#***************************************@*@*******%******************************@**




              A. Currentfacilityandaddress:                                               Ff     .     ',
                o. %' '                                                       /           qo
              B. W here didthisactiontakeplace?              fl          -'( -       #     ,
                                                                                           .-JX zff -
                   Have you begtln an action in state orfederalcoud dealing with the sam e
                   facts involved in this com plaint?          '

                          Yes             / No
                   Ifyouranswerto A is Yes,answerthe follow ing:



                          Case Num ber:                                        .

              D. Have you filed any grievances regarding the facts ofthis com plaint?

                         Yes                   No

                      lfyouransweris Yes,indicate the result:
                     l-I l&/A.
                             S ?(
                           '' v
                                .m t4&lf
                                       %l? lïlbll6llAnT-
                                                --
                                                       lnW    .          ,




                   2. lfyouransweris No,Jndicate why:
Case 7:20-cv-00206-JPJ-PMS Document 11 Filed 05/20/20 Page 2 of 3 Pageid#: 66




          E. StatementofClaIm(s):Statebrieflythefactsinthiscomplaint.Describewhat
             actionts)eachdefendanttookinviolationofyourfederalrightsandincludethe
                relevantdates and places.Do notgive any Iegalargum ents or cite any cases
                orstatutes.Ifnecessary,you mayattachadditionalpagets).Pleasewrite
                Iegibly,

          Claim //1- Supporting Facts - Briafly tellyourstory withoutciting cases orIaw:

                               I          C,                    4 @               k            -4 5 ig-
                                     ,-
                               .
                                                                  .   c.                       ,- k         vpt-

            1    'I
                  W BE:.ot
            /-/ahfnduv e'r
            '
                           )zt!-
                               14 , 3I6.-,' n o/ M tsé-la8.o n
                             zç- pz/flt:-z t,e4s w n4c c/o'lzewôt.
                                                                   lttnll
                                                                   . '
                                                                        -
                                                                        ,
                                                                        r r.
                                                                           /:67/'
                                                                                .4?
                                                                                  ,
                                                                                  e ttya'
                                                                                        ozz
                                                                                          x
          Claim #2 - Suppoding Facts - Briefly tellyourstoryW itl
                                                                ioùtciting cases orIaw :

          Xlz//o#tW Eç 7//7/%cterr m*-D4A
                                        ''&z#sF# wqa> aeA IwzyWo
           /'
            1#g/.
                ç(.
                  $ m,.
                      m,)ticro mn 'sn.
                                     n(a(.
                                         r zac./.
                                                Hr zv zt
                                                       nu.n-
                                                           l'ro'
                                                               R AaC'V
                           -       V'               .,g-.;
                                                         V. .
                                                            .      JXF&rw/ kX/'   .  KKn zp .zp
           #/ 5# W 0 sz y rn wWgz yy/r Npzrz zgzprrrgtwzyw z.p wzx                       a-xvo-
                 .
                 Y& 4 (o&pslvs AJSM Lr'. ' u o '              eesgcszeorst.sm'  gezzx oaoyc.s sms
       F. State w hatreliefyou seekfrom the Court.M ake no Iegalargum ents and clte no                             .

          cases orstatutes.

          (                        F(          A
       G.Ifthi
             scasegoestotrialdoyourequestatrialbyjury? Yes                                No
       H. lfIam released ortransferred,Iunderstand itis m y responsibility to im m ediately
          notify the coud in writinn ofany change ofaddress afterIhave been released or
          transferred orm y case m ay be dism issed.


       DATtD: k    Sltt-
                   -
                       l/40                    SI
                                                GNATURE:                              .
      VERIFICATION:
      1,                    '.                             ,state thatIam t. I  ainti
                                                                                    ffin this acti
                                                                                                 on and.l
      know the contentoft e above compl    ai
                                            nt',thatiti s true ofmy own knowledge,exceptas to those
      m atters thatare stated to be based on inform ation and belief,and as to those m atters,lbelieve
      them to be true.Ifudherstate thatIbelieve the factualassertations are sufficientto supporta
      cl
       aim ofviolationofconstitutionalrijhts.FurtherjIverifythatIam awareoftheprovisionsset
      forthin28 U.S.C.j1915 thatprohibltan inmatefrom filinga civilactionorappeal,ifthe prisoner
      has,on three ormore occasions,while incarcerated broughtan acti  on orappealin federalcourt
      thatis dismissed on the grounds thatitwasfrivolous,rnalicious,orfailed to statea claim upon
      whichreliefmaybejranted,unlesstheprisonerisimminentdangerofseriousphysicalinjury.I
      understand thatifthls compl   aintisdismissed on any ofthe above grounds,Imay be prohibi  ted
      from filing any future actions withoutthe pre-paym entofthe filing fees.Ideclare underpenaltyof
      perjurytheforègoing to be true andcorrect.
      ovso,c
           s/lqlxt
                 -j                            SIGNATURE:                             .
                                       + Y>
                                       2  X-'
     Case 7:20-cv-00206-JPJ-PMS Document 11 Filed 05/20/20 Page 3 of 3 Pageid#: 67
                                             ,
                                       R 1,
                                          :s s
                                             -.
                                       1 R AM
                                       NF &%
                                            z-
                                        <o                   4
                                       -P                    9
                                                             -
              **                       Q                     -
                   z'                  =                     Q
,:            ++ ozP
                   o
                  4 o,1*
                    ..
                                       @                            *
                                       A
                   +* +o
                                 o ,




                             c

     %
     2
     L
     &%
     o
      w
        W
        -
        y
       #p
         .
        a .=                 .
                                 y

                         y
     --
      ::::-
     :,k,---lr::t
                :,-          '.- '
     -G 2- -A
     = N >
         NAq4
            o                               ''(
                                              ':
                                              ,
                                                         '
                                                         .




     2 o xç%
     - <
              w
           -u m
                                            '.xk
                                            s
                                                      :
                                                      Q*            '
                                            2.
                                             a       '
                                                      c'            '
                                                                    N
                                                                    x
                                            e         t*/!
              AJ
              R %zw ro'-o                   f
                                            &
                                            qï
                                            %l
                                                      VL
                                                      =
                                                         ,
                             .   ù          F J
                                            D<'
                                            a
                                                        t
                                                      en @. .
                                                      c         .
              @)                 *'         u
                                            lyëjha
                                                      uk
                                                     . <x
                                                       Qr.
                                                      vwA'
              =                             M

               O                            t4        r
                                                      *-)
                                                      (nw
                                                        6
                                            T3
